Citation Nr: 0617350	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-42 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a shoulder 
disorder.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from January 2002 to May 
2002.

The veteran requested a hearing by the RO in his notice of 
disagreement in October 2004.  The failure to afford the 
veteran such a hearing would amount to a denial of due 
process and the possibility that any decision entered by the 
Board could be vacated.  38 C.F.R. § 20.904(a)(3) (2003).  
Therefore, the RO should schedule the veteran for a hearing 
at the RO.

The veteran submitted requests to the RO for information to 
be disclosed in order to further his attempts to gain 
benefits from the Social Security Administration (SSA).  No 
attempt has been made by the RO to obtain records from the 
SSA and this should be done.

VA is required to notify the veteran of: (1) the information 
and evidence that is needed to substantiate and complete his 
claim; (2) what part of that evidence he is responsible for 
providing; (3) what part of that evidence VA will attempt to 
obtain for him; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The veteran has not yet been provided 
with a notice letter specifically addressing the fourth 
element and this should be done in order to ensure compliance 
with VA's duty to notify.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  The RO should schedule the veteran for 
a personal hearing before personnel at the 
RO.  If the veteran indicates that he no 
longer wants a hearing or fails to appear, 
that fact should be documented in the 
record.

2.  With any needed assistance from the 
veteran, request all Social Security 
Administration records.  If there are no 
records or they are unavailable, document 
this fact in writing in the file.

3.  Send the veteran a notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claim, what information and evidence 
VA will seek to provide, and what 
information and evidence he is expected to 
provide.  Additionally, invite him to 
submit all pertinent evidence in his 
possession pertaining to the claims.

4.  Thereafter, re-adjudicate the claims 
on appeal.  If either or both remain 
denied, provide the veteran with a 
supplemental statement of the case which 
discusses all pertinent regulations and 
summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (CAVC).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

